Citation Nr: 1342626	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-04 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a knee disorder.

5.  Entitlement to service connection for right upper extremity numbness.  

6.  Entitlement to service connection for residuals of a dog bite to the right hand.

7.  Entitlement to service connection for a fractured knuckle on the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran's hearing loss is not related to service.

2.  The Veteran's tinnitus began during service.

3.  The Veteran's low back disorder is not related to service.

4.  A current knee disorder is not shown by the evidence of record.  

5.  A disorder of the right upper extremity manifested by numbness is not shown by the evidence of record.   


6.  Residuals of a dog bite to the right hand and a fracture to the middle finger have not been shown.

7.  The Veteran sustained a fracture of the right proximal fifth phalanx at the base during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for service connection for a knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

5.  The criteria for service connection for a right upper extremity disorder manifested by numbness have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

6.  The criteria for service connection for a residuals of a dog bite to the right hand and a fracture of the middle finger have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

7.  The criteria for service connection for a fracture of the right proximal fifth phalanx at the base have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's April 2009 letter advised the Veteran of the elements of the notice requirements for claims of service connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records, VA treatment records, and VA examination reports; assisted the Veteran in obtaining evidence; and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board acknowledges that the records associated with the reported medical experiment during service are not of record and do not appear to have been requested.  The Board finds no prejudice from the absence of the records, however, because the Veteran's history of having a solution put into his ears, which the Board finds credible, is an adequate substitute for the records.  The Board further acknowledges that the Veteran has reported undergoing audiometric testing for his job.  The Veteran was asked to send any medical reports in his possession or to submit VA Form 21-4142s, "Authorization and Consent to Release Information."  In response, he submitted a VA Form 21-4142 for records associated with treatment by Dr. H.  He did not provide a VA Form 21-4142 for the reported audiograms but later indicated that he would submit them himself.  He has not provided any records.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (finding that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of the claim.  

VA has afforded the Veteran VA examinations with respect to his claims for service connection for hearing loss, tinnitus, right upper extremity numbness, and right middle and little finger disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examinations and associated findings and opinions are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, to include the history of the medical experiment during service, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has contended that the examination of this right hand and upper extremity were not adequate as they were cursory.  The June 2009 VA examination records indicate that all necessary testing was conducted, and the VA examiner provided a thorough opinion for the conclusions reached, and based on the examiner's determination that the 1966 injury in service did not have nerve involvement, the Board finds the failure to perform nerve conduction studies was not in error.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that VA examinations were not conducted with respect to the claims for service connection for low back and knee disorders.  The Board finds none is required.  Although the record includes competent evidence of a diagnosed back disability and knee symptoms, the probative evidence does not establish that the Veteran experienced an event, injury, or disease in service or manifest a disability within a year of discharge, or indicates that the back disability or knee symptoms may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus are related to his participation in a medical experiment in 1965.  He has reported that a solution was introduced into his ears, causing tinnitus and hearing loss.  He has also reported noise exposure to loud jet aircraft while patrolling flight lines and exposure to weapons firing from his duties as a military police officer.  He has reported experiencing loss of hearing and tinnitus since leaving the military.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of documented hearing loss in service is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley  v. Brown, 5 Vet. App. 155 (1993).

According to the Veteran's February 1965 induction examination, his ears, including internal and external canals, and eardrums were normal based upon clinical findings.  An audiological evaluation resulted in puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
NT
-10 (-5)
LEFT
-5(10)
-5 (5)
-5 (5)
NT
-10 (-5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.). 

There was no indication that the Veteran complained of or was treated for bilateral hearing loss and/or tinnitus on this occasion.  Indeed, in a contemporaneous report of medical history, the Veteran specifically denied then having or ever having ear trouble.

The Veteran's service treatment records are silent as to complaints of or treatment for bilateral hearing loss and/or tinnitus.  Upon separation in January 1969, the Veteran underwent an examination that demonstrated that his ears, including internal and external canals, and eardrums were clinically normal.  An audiological evaluation resulted in puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Additionally, upon separation, there was no indication that the Veteran complained of or was treated for bilateral hearing loss and/or tinnitus.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran denied then or ever experiencing ear trouble or hearing loss.  Furthermore, a score of "1" was assigned for his hearing and ears on the PUHLES profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) ("PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

A May 2005 private treatment record reflects the Veteran's negative history as to a hearing disorder.  Thereafter, a May 2009 private treatment record reflects the Veteran's history of a hearing disorder.  

A September 2012 VA examination record reflects diagnoses of hearing loss and tinnitus.  The examiner found it was "not at least as likely as not" that the Veteran's  hearing loss was related to service.  The examiner explained that the Veteran had normal hearing at separation and that there were no significant threshold shifts when comparing the audiometric results reported on the entrance and exit examinations.  The examiner was unable to provide an opinion with respect to the tinnitus.  The examiner explained that the Veteran's hearing was normal at the time of the reported onset of tinnitus so there was no objective factor for which the etiology of the tinnitus could  be attributed.

Service connection is not warranted for hearing loss.  The record does not suggest that hearing loss began during service or within a year after discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2013).  The service treatment and examination records are silent as to any complaints or findings suggestive of hearing loss, the exit examination record reflects an improvement in the Veteran's puretone thresholds, and the initial evidence suggestive of hearing loss, the claim for benefits, dates more than 40 years after separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board acknowledges that the Veteran's statements are competent evidence of hearing difficulty since service.  However, the current history of continuity is not consistent with the negative history of hearing loss at separation and in May 2005.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Thus, the Board finds hearing loss was not present during service or within a year of discharge.  

Furthermore, the evidence does not contain any competent evidence linking the hearing loss to service, to include in-service noise exposure or the reported in-service eardrops.  The September 2012 VA examiner concluded that the Veteran's hearing loss was not related to service.  In explaining how this conclusion was made, the examiner noted the absence of evidence of hearing loss at separation.  However, the examiner did not rely solely on the normal limits on audiometric testing at separation; rather, the examiner relied on the absence of evidence suggestive of a significant threshold shift between entrance and separation.  This is an appropriate, and adequate, rationale for the examiner's opinion.  Cf. Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Although the Veteran asserts he has hearing loss due to service, to include an in-service medical testing or noise exposure, the Board finds the Veteran's statements as to medical causation are not competent evidence to establish service connection for hearing loss.  The question of whether the Veteran's hearing loss is related to his military service does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that the current hearing loss was the result of his military service.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for hearing loss.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  

At the hearing before the Board, the Veteran's representative contended that an audiometric examination was not conducted at separation.  In support of this position, the representative noted that the separation examination record reflects puretone thresholds of 0 Hertz at each decibel.  The separation examination record documents puretone thresholds at the required decibels for each ear.  The Board finds the fact that each puretone threshold was reported as 0 Hertz is not compelling evidence that audiometric testing was not conducted; the Board finds the record would not document any results if the testing were not conducted, as demonstrated by the May 1965 examination record.  Furthermore, the record includes an undated audiogram that is not inconsistent with the audiometric results reported at separation.  Thus, the Board finds the audiometric findings reported at separation, and the VA examiner's reliance on those findings, are probative.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for hearing loss.  Accordingly, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Nevertheless, the Board finds that service connection is warranted for tinnitus.  The Veteran's statements are competent evidence to relay that his tinnitus symptoms began in service and to describe continued symptoms since service.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  There is no explicit evidence to the contrary and therefore the Veteran's statements are consistent with the evidence of record.  Thus, the Board finds service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  Accordingly, service connection for tinnitus is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert, 1 Vet. App. at 54.

Low Back Disorder 

The Veteran contends that his low back disorder is the result of service, notably his duties as a dog handler and military police officer.  He has reported continuous low back pain since service.  

The Veteran's service treatment records are silent as to complaints of or treatment pertaining to the low back.  Upon separation in January 1969, the Veteran underwent an examination that demonstrated that his spine was normal on clinical examination.  Additionally, upon separation, there was no indication that the Veteran complained of or was treated for the low back.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran denied then or ever experiencing recurrent back pain.  Furthermore, the Board notes that the Veteran was assigned a score of "1" for his lower extremities, which includes the low back, on the PULHES profile.  See Odiorne, 3 Vet. App. at 457.  

A November 2004 private treatment record indicates that the back was within normal limits.  An April 2005 private treatment record reveals markings that the back was both "normal" and "abnormal."  The record indicates that the Veteran was reporting symptoms including right back pain and achy joints.  A May 2005 private treatment record indicates that the back was within normal limits, to include after physical examination.  A June 2005 private treatment record reflects the Veteran's history of radicular back pain for two days.  The Veteran was assessed with lumbosacral strain with radiculopathy.  X-ray imaging revealed multilevel spondylosis.  

Service connection is not warranted for a low back disorder, diagnosed as spondylosis.  The record does not indicate that the low back disorder began during service or within a year after service.  The service treatment and examination records are silent as to any complaints or findings suggestive of a low back disorder, and the initial evidence suggestive of a low back disorder dates more than 36 years after separation.  See Mense, 1 Vet. App. at 356.  The Veteran's statements are competent evidence as to low back symptoms during and since service.  

However, the current history of continuity is not consistent with the negative history of back pain provided at separation, the absence of evidence of a back abnormality in treatment records dated prior to May 2005 even when asked about a medical history pertaining the back, and the statement of a recent onset of the chronic back pain at the time of initial treatment for the back disability in June 2005.  Caluza, 7 Vet. App. at 506.  Thus, the Board finds a low back disorder was not present during service or within a year of discharge.  

Furthermore, the evidence does not contain any competent evidence linking the low back disorder to service, to include in-service duties as a military policeman and dog handler.  The record is absent any history of injury per se during service.  It is also absent any medical evidence indicating a link between the Veteran's in-service duties and his current spondylosis, such as a medical opinion or medical articles suggesting that the in-service duties could ultimately result in spondylosis.  Although the Veteran believes his low back disorder is due to service, the Board finds the Veteran's statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  In the absence of credible evidence of symptoms during and/or since service, the question of whether the Veteran's low back disorder is related to his military service does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that the current low back disorder was the result of his military service.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disorder.  Accordingly, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 54; Ortiz, 274 F.3d at 1361.

Knee Disorder

The Veteran contends that he has a knee disorder as the result of service, notably his duties as a dog handler and military police officer.  He has reported continuous knee pain since service.  

The Veteran's service treatment records are silent as to complaints or treatment pertaining to the knees.  Upon separation in January 1969, the Veteran underwent an examination that demonstrated that his lower extremities were clinically normal.  Additionally, upon separation, there was no indication that the Veteran complained of or was treated for either knee.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran denied then or ever experiencing "trick' or locked knee" or "bone, joint, or other deformity."  Furthermore, the Board notes that the Veteran was assigned a score of "1" for his lower extremities on the PULHES profile.  See Odiorne, 3 Vet. App. at 457.  

The post-service treatment records do not reflect any complaints or histories related to the knees.  A November 2004 private treatment record indicates that the musculoloskeletal system was within normal limits.  An April 2005 private treatment record reveals markings that the musculoskeletal system was abnormal.  The record clarifies that the Veteran reported achiness.  A May 2005 private treatment record indicates that the musculoskeletal system was within normal limits, to include after examination.  A June 2005 private treatment record indicates that the musculoskeletal system was normal per history, but abnormal per examination due to back pain.  March 2006, February and June 2007, and July, November, and December 2008 private treatment records reveal that the musculoskeletal system was within normal limits per history.  The June 2007 and July, November, and December 2008 private treatment records further indicates that examination of the musculoskeletal system was within normal limits.    

Service connection is not warranted for a knee disorder.  The record does not show  a knee disorder in service or within a year after service.  The service treatment and examination records are silent as to any complaints or findings suggestive of a knee disorder, the post-service treatment records reflect no complaints or findings pertaining to either knee, with the initial complaint of a knee disorder being the claim, which dates more than 40 years after separation.  See Mense, 1 Vet. App. at 356.  The Veteran's statements are competent evidence of knee symptoms during and since service.  However, these statements are inconsistent with the evidence of record.  Caluza, 7 Vet. App. at 506.  Although the Veteran complains of knee pain, knee pain is not a condition for which service connection may be granted; rather, it is a symptom, and service connection can only be awarded for the underlying malady or condition that is manifested by pain.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's statements that he has a current knee disability related to his military service is not competent evidence evidence as such a finding does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  With no competent and credible evidence of a current disability, service connection for a knee disorder is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a knee disorder.  Accordingly, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 54; Ortiz, 274 F.3d at 1361.

Right Upper Extremity Numbness and Finger Disorders

January 1966 treatment records indicate that the Veteran had two severe lacerations to the right arm, at the forearm and elbow, as a result of the right arm going through a window.  The records note that tendons and vessels were severed.  The Veteran was admitted to the emergency room, where he complained of pain, numbness, and inability to move the hand.  Examination revealed arterial bleeding and a severance of the distal portion of the bicep and the distal ends of the flexor carpi radialis and palmaris longus.  The Veteran was placed in traction of the wrist and elbow for three weeks.  He was noted to have full function of the extremity and complete range of motion of the elbow and wrist by February 18, 1966.  Service connection is currently in effect for a severe laceration to the right biceps and forearm.

August 1968 treatment records indicate that the Veteran was bitten on the right hand by a sentry dog.  Examination revealed abrasions on the back of the hand, which were cleaned and dressed.  

A January 1969 treatment record reflects the Veteran's history of swelling and painful right hand since injuring the hand two days earlier.  The record notes that the Veteran had "edema at the second and third metacarpal phalangeal joint dorsal aspect."  There was discomfort with motion.  The assessment was a contusion.  The record adds that the Veteran had a questionable old fracture.  X-ray imaging revealed an old chip fracture at the medial aspect of the proximal fifth phalanx at the base.  

The January 1969 separation examination reflects normal clinical findings for the upper extremities.  The examiner noted that there was no complication or sequelae of the laceration of the right arm and wrist in 1966.  There is no indication that the Veteran complained of or was treated for any symptoms in the fingers or hand.  Significantly, a contemporaneous report of medical history demonstrated that the Veteran denied then or ever experiencing bone, joint, or other deformity, or neuritis.    

A June 2009 VA hand, thumbs, and fingers examination reflects the Veteran's history of injuring the right arm in January 1966.  The record indicates that there was "no nerve involvement."  The Veteran also reported that he was hit with a metal patio chair on the right hand causing a right fracture chip of the right middle finger and was bitten by a dog in 1969 causing small finger swelling.  He reported current symptoms of feeling "like [the] right [little] finger is going to rip" and locking and pain in the right middle finger.  Examination revealed normal range of motion, without pain in the long and little fingers, to include after repetition.  Additionally, there was no decreased strength or dexterity.  X-ray images showed postoperative and degenerative changes of both hands and wrists.  The examiner found examination of the right long finger was normal.  The examiner further found that the right small finger joint was stable and that the chip fracture donor site had healed and was not tender.  

A June 2009 VA peripheral nerves examination record reflects the Veteran's history of numbness and circulation issues which onset years early.  The Veteran did not know the exact date of onset, explaining it was gradual.  The record notes that there was no history of trauma to the nerve.  After examination, the Veteran was assessed with normal right biceps, nerve function.  The examiner noted that the Veteran reported separate and distinct instances of right upper extremity trauma, including a right hand injury in 1966, being hit with a chair on the hand causing a right middle finger fracture, and dog bite injury to the small finger.  He also reported severe injury to the right wrist after service.  Examination revealed no motor, sensory, or reflex abnormality, and the Tinels sign over the elbow and wrist were normal.  The examiner reported an inability to find a post-service record of care for the military issues or problems experienced on active duty.  The examiner added that the "issue healed" and that the "veteran did not sustain nerve damage at the time of injury" in 1966 as reported by the operative report.  The examiner found the Veteran's current complaints and contentions were not caused by or the result of service; there was no residual.  

In September 2009, the Veteran reported cramping and locking in the right middle and ring fingers since the 1966 injury.  He also reported periodic pain in the area of the little finger where he was bitten by the dog.  He stated that the pain was associated with the fracture to the knuckle after he was struck on the hand with a metal chair.  The Veteran explained that he only became aware of the fracture when the hand was later x-rayed during service.  

In January 2010, the Veteran reported that his nerve endings were severed as a result of the 1966 injury.  He reported numbness and locking of the fingers of the right hand since the accident.  He believed the symptoms were also impacted by the dog bite and knuckle fracture.  

At the May 2013 hearing before the Board , the Veteran testified that treatment for the 1966 injury included repairing nerves.  The Veteran testified that the ligaments of middle and ring fingers were cut in half and that he had cramping and locking in the middle and ring fingers since the injury.  He also testified that he had pain at the site of the dog bite on the fifth finger and that sometimes he was unable to move the finger.  He further testified that the right hand was struck by a metal chair in approximately 1968.  He explained that he was unable to report for medical care because of fear of being removed from a dog training program.  The Veteran testified that the hand swelled after the incident and had continued to bother him, particularly the middle finger.  

The preponderance of the evidence is against the claim for service connection for numbness of the right upper extremity.  The Veteran's statements are competent evidence of numbness in the right upper extremity.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  However, numbness is not a condition for which service connection may be granted; rather, it is a symptom, and service connection can only be awarded for the underlying malady or condition that is manifested by the numbness.  Sanchez-Benitez, 13 Vet. App. at 285.  The probative evidence does not show the existence of an underlying service-connectable disorder manifested by numbness of the right upper extremity.  The record does not include a diagnosis of a neurological disorder or other disorder characterized by numbness, there is no objective evidence of record suggesting that the Veteran currently has such a disorder.  Furthermore, a VA examiner has provided a probative opinion that the reported numbness was not associated with the injury in 1966.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's statements that he has a current disability related to his military service are not competent evidence evidence as such a finding does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  With no evidence of a current disability, service connection for a right upper extremity disorder manifested by numbness is not warranted.  

The Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of a current disability, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Accordingly, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

The preponderance of the evidence is also against the claim for service connection for a residuals of a dog bite to the right hand or a fracture of the middle finger.  The record does not include any findings suggestive thereof; there is no objective evidence of record showing that the Veteran currently has any such residuals or evidence of a right middle finger fracture.  See Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim.").  The Veteran asserts he has an abnormality involving the right middle finger and residuals of a dog bite while in service.  The Veteran's history of fracturing the middle finger in service is contradicted by the service treatment records:  rather than demonstrating a fracture of the middle finger, the x-ray report referenced by the Veteran indicates that the old chip fracture involved the little finger and not the middle finger.  Thus, the Board finds the Veteran's history of fracture of the middle finger in service is not probative.  The Board concludes that the Veteran's statements regarding the existence of a current disability do not constitute competent evidence on which the Board can make a service connection determination.  The Veteran's statements that he has a current disability related to his military service is not competent evidence evidence as such a finding does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of a current disability, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Accordingly, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Service connection is warranted for a right little finger disorder.  The record indicates that an old chip fracture at the base of the right proximal fifth phalanx was noted during service.  Although it is unclear when the fracture was incurred, based on the absence of a history of prior fracture at entrance, the competent and credible evidence of multiple injuries during service, and resolving all doubt in favor of the Veteran, the Board finds the fracture was incurred in service.  As such, service connection is warranted for status-post fracture of the right proximal fifth phalanx at the base.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a low back disorder is denied.  

Service connection for a knee disorder is denied.

Service connection for numbness of the right upper extremity is denied.

Service connection for a right middle finger disorder is denied.

Service connection for status post fracture at the base of the right proximal fifth phalanx is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


